NOT FOR PUBLICATION                           FILED
                                                                         NOV 30 2020
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PATRICK DINGMAN,                                No.    18-17284

                Plaintiff-Appellant,            D.C. No. 2:17-cv-02167-JZB

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                 John Zachary Boyle, Magistrate Judge, Presiding

                          Submitted November 23, 2020**

Before:      GOODWIN, SCHROEDER, and SILVERMAN, Circuit Judges.

      Patrick Dingman appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of Dingman’s application for disability

insurance benefits under Title II of the Social Security Act. We have jurisdiction

under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). We review de novo, Molina v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012), and we affirm.

      The administrative law judge (“ALJ”) provided specific, clear, and

convincing reasons to discount Dingman’s symptom testimony. See Orn v. Astrue,

495 F.3d 625, 635 (9th Cir. 2007) (standard for rejecting claimant’s testimony

about the severity of symptoms). The ALJ properly discounted Dingman’s

testimony as inconsistent with his daily activities and because the evidence showed

his symptoms improved with treatment. See id. at 639 (ALJ may discount

claimant’s testimony if the claimant’s daily activities contradict the testimony);

Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001, 1006 (9th Cir. 2006)

(“Impairments that can be controlled effectively with medication are not disabling

for the purpose of determining eligibility for [disability insurance] benefits”). Any

error in the ALJ’s additional reasons for discounting Dingman’s symptom

testimony was harmless. See Molina, 674 F.3d at 1115 (error is harmless where it

is “inconsequential to the ultimate nondisability determination” (citation and

internal quotation marks omitted)).

      The ALJ provided specific and legitimate reasons for assigning little weight

to the controverted opinion of treating physician Dr. Anderson. See Batson v.

Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004) (standard for

rejecting the controverted opinion of a treating physician). The ALJ properly

found Dr. Anderson’s opinion inconsistent with the medical evidence of record,



                                          2
including records indicating that Dingman was cleared to return to work, and

Dingman’s significant activities of daily living, including evidence that he was the

primary care provider for his young son. See id. (“an ALJ may discredit treating

physicians’ opinions that are . . . unsupported by the record as a whole, or by

objective medical findings” (citation omitted)); Morgan v. Comm'r of Soc. Sec.

Admin., 169 F.3d 595, 601-02 (9th Cir. 1999) (inconsistency between medical

opinion and reported daily activities was a specific and legitimate reason to reject

opinion). While the ALJ may have erred in failing to expressly address Dr.

Anderson’s August 2014 and October 2016 opinions, see Tommasetti v. Astrue,

533 F.3d 1035, 1041 (9th Cir. 2008) (“The ALJ must consider all medical opinion

evidence.”), any error was harmless in light of the ALJ’s other specific and

legitimate reasons for discounting Dr. Anderson’s similar assessments. See

Molina, 674 F.3d at 1115.

      Substantial evidence supports the ALJ’s decision to credit the opinions of

the state agency medical consultants. See Tonapetyan v. Halter, 242 F.3d 1144,

1149 (9th Cir. 2001) (contrary opinion of a non-examining medical expert may

constitute substantial evidence when it is consistent with other independent

evidence in the record).

      AFFIRMED.




                                          3